Citation Nr: 0706307	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  02-17 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2000 rating decision in which the RO granted 
service connection and assigned an initial 30 percent rating 
for PTSD, effective May 20, 1999.  The veteran filed a timely 
notice of disagreement (NOD) with the assigned rating in 
August 2001. 

The RO issued a rating decision as well as a statement of the 
case (SOC) in September 2002, reflecting assignment of a  
higher initial rating-50 percent-for PTSD, also effective 
May 20, 1999.  In November 2002, the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) and the RO issued a supplemental SOC 
(SSOC) (reflecting continued disagreement with the assigned 
rating) in December 2002.  

As the appeal involves a request for a higher initial rating 
following the grant of service connection, the Board has 
characterized the issue on appeal in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service- connected 
disabilities).

In March 2004, the Board remanded the matter on appeal to the 
RO, via the Appeals Management Center (AMC), for additional 
development.  After accomplishing further action,  the RO/AMC 
issued an SSOC in April 2005 ( reflecting the continued 
denial of the claim) and returned the matter to the Board for 
further appellate consideration.  

In December, 2005, the Board received additional evidence 
pertinent to the matter on appeal (dated after the RO's most 
recent, April 2005 SSOC), and the veteran's representative 
subsequently waived RO consideration of the evidence.  The 
Board accepts this evidence for inclusion in the record on 
appeal.  See 38 C.F.R. § 20.1304 (2006).

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Since the May 1, 1999 effective date of the grant of 
service connection, the veteran's PTSD has been manifested by 
nightmares, intrusive thoughts, hyperviligance, sleep 
disturbance, isolation, irritability, impaired concentration, 
and short term memory impairment; these symptoms are 
indicative of no more than occupational and social impairment 
with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent 
for service-connected PTSD have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim for a higher rating has been 
accomplished.  

In a February 2004 post-rating letter, the RO/AMC  notified 
the veteran and his representative of VA's responsibilities 
to notify and assist him with his claim, and contained 
requests to advise the RO as to whether there was medical 
evidence showing treatment for the service-connected 
psychiatric condition.  The letter also provided notice of 
what was needed to establish entitlement to a higher rating 
(evidence showing that his psychiatric disability had 
increased in severity).  After the letter, they were afforded 
opportunities to respond.  The Board thus finds that the 
veteran has  received sufficient notice of the information 
and evidence needed to support his claim for a higher rating, 
and that he has been afforded ample opportunity to submit 
such information and evidence.  

The Board also finds that the February 2004 letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant of what evidence, if any, will be obtained by the 
claimant, and what evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In the aforementioned letter, the 
RO/AMC notified the veteran that VA would make reasonable 
efforts to help him get evidence necessary to support his 
increased rating claim, such as medical records (including 
private medical records), if he gave it enough information, 
and, if needed, authorization, to obtain them.  The letter 
further specified what records VA was responsible for 
obtaining, to include Federal records, and the type of 
records that VA would make reasonable efforts to get.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by a claimant; and (4) a 
request by VA that the claimant provide any evidence in his 
possession that pertains to the claims.  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this case.  With 
respect to the fourth requirement, the Board notes that the 
AMC/RO has not explicitly advised the veteran to provide any 
evidence in his possession that pertains to his claim.  
However, the claims file reflects that the veteran has 
submitted and/or identified evidence in support of his claim.  
Given that fact, as well as the RO/AMC's instructions to him, 
the Board finds that the veteran has, effectively, been put 
on notice to provide any evidence in his possession that 
pertains to the claim.  Accordingly, on these facts, the 
omission is harmless.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield v. 
Nicholson, No. 02-1077, at 7 (Vet. App. Dec. 21, 2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, the document 
substantially meeting the VCAA's notice requirements-
addressed above-was furnished to the veteran after the 
August 2000 rating action on appeal.  However, such makes 
sense, inasmuch as the VCAA was not enacted until a few month 
later, in November 2000.  Moreover, the Board finds that any 
delay in issuing section 5103(a) notice did not affect the 
essential fairness of the adjudication, in that his claim was 
fully developed and readjudicated after notice was provided.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 ((Fed. Cir. 2006).  As indicated 
below, as a result of RO/AMC development, comprehensive 
documentation, identified below, has been associated with the 
claims file and considered in evaluating the veteran's 
appeal.  After the issuance of the February 2004 letter and 
additional opportunity to provide information and/or evidence 
pertinent to the claim under consideration, the RO 
readjudicated the claim for a higher initial rating for the 
veteran's PTSD disability (as reflected in the April 2005 
SSOC).

Hence, the Board finds that the VA's failure in not 
fulfilling VCAA notice requirements prior to the RO's 
adjudication in the rating action on appeal is harmless.  
See, e.g.,  ATD Corp, 159 F.3d at 549.

On March 3, 2006, during the pendency of this appeal, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that, in rating cases, a claimant must be informed of 
the rating formula for all possible schedular ratings for an 
applicable rating code.  In this case, the Board finds that 
this was accomplished in SOC, and that this suffices for 
Dingess/Hartman.  While the RO has not notified the veteran 
of the criteria for degree of disability or effective date of 
rating, on these facts, such omission is harmless.  Id.  As 
the Board's decision herein denies the claim for a higher 
rating, no additional effective date or rating is being, or 
is to be, assigned.  Accordingly, there is no possibility of 
prejudice to the veteran under the notice requirements of 
Dingess/Hartman. 

Additionally, the Board finds that all necessary development 
on the claim on appeal has been accomplished.  The RO, on its 
own initiative, has made reasonable and appropriate efforts 
to assist the veteran in obtaining all evidence necessary to 
substantiate his claim, to include obtaining service medical 
records, private treatment records, and available post-
service VA medical records dated through 2005.  As indicated 
above, private records dated in 2005n connection with this 
claim, the Board notes that the veteran was afforded two 
comprehensive VA psychiatric examinations in June 1999 and 
February 2005; the reports of these examinations have been 
associated with the record.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any existing, pertinent 
evidence, in addition to that noted above, that has not been 
obtained.  The record also presents no basis for further 
development to create any additional evidence to be 
considered in connection with the claim, or for remand for 
any other RO action.

While, in a May 2005 statement, the veteran alleged that the 
most recent examination was inadequate, in that the examiner 
interrupted the examination with phone calls and did not 
properly record his complaints, as indicated below, the Board 
finds the record includes sufficient medical evidence upon 
which to evaluate the veteran's PTSD; hence, no further 
examination of the veteran is warranted.

Also, the Board also acknowledges the December 2006 argument 
by the veteran's representative that the April 2005 SSOC 
issued by the RO/AMC did not explicitly address whether 
staged rating of the disability, pursuant to Fenderson, was 
warranted, as requested in the Board's December 2003 remand.  
However, this argument does not necessitate another remand of 
this matter.  In this case, the Board notes that the April 
2005 SSOC issued by the RO/AMC reflects its review of all 
medical records received, and includes comments concerning 
the February 2005 VA examination report.  Any failure by the 
RO/AMC to provide a detailed staged rating analysis pursuant 
to Fenderson is considered harmless, as the RO/AMC had 
already provided detailed analyses in the prior September 
2002 SOC and December 2002 SSOC.  Further, as shown below, 
the Board has discussed, in detail, all pertinent medical 
evidence since the effective date of the grant of service 
connection in addressing whether staged rating is warranted.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim for 
higher rating  on appeal, at this juncture, without directing 
or accomplishing any additional notification and/or 
development action.  
II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3 (2006).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).    However, 
in Fenderson, the Court noted an important distinction 
between an appeal involving the veteran's disagreement with 
the initial rating assigned at the time a disability is 
service connected.  Where entitlement to compensation already 
has been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is 
entitlement to a higher initial rating, evaluation of the 
medical evidence since the effective date of the grant of 
service connection and consideration of the appropriateness 
of "staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  See Fenderson, 12 Vet. App. at 126.  

In this case, the veteran has been assigned an initial 50 
percent rating for PTSD pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006).  However, a General Rating 
formula for evaluating psychiatric impairments other than 
eating disorders contains the actual rating criteria for 
evaluating the veteran's disability.

Pursuant to the General Rating formula, a 50 percent rating 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once per week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.

A rating of 100 percent requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

The nomenclature employed in the portion of VA's rating 
schedule that addresses service-connected psychiatric 
disabilities is based upon the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV).  38 C.F.R. § 4.130.

The DSM-IV contains a Global Assessment of Functioning (GAF) 
scale, with scores ranging between zero and 100, which 
represents the psychological, social, and occupational 
functioning of an individual on a hypothetical continuum of 
mental health-illness.  The GAF score and the interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  The GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the percentage rating issue; rather, it must be considered 
in light of the actual symptoms of a psychiatric disorder 
(which provide the primary basis for the rating assigned).  
38 C.F.R. § 4.126(a) (2006).

The Board notes, at the outset, that in addition to PTSD, the 
record reflects that the veteran has been diagnosed with, and 
has suffered impairment from, alcohol dependence, for which 
service connection, to include on a secondary basis, has not 
been granted or sought.  However, even if the Board were to 
give the veteran the benefit of the doubt and attribute all 
his psychiatric symptoms to service-connected PTSD-except in 
situations in which an examiner has distinguished the 
symptomatology attributable to and level of impairment 
resulting from alcohol abuse from those attributable to and 
resulting from PTSD (see Mittleider v. West, 11 Vet. App. 
181, 182 (1998)), the Board finds, after a careful review of 
all pertinent evidence in light of the above-noted criteria, 
that the psychiatric symptoms have been consistent with the 
criteria for no more than the currently assigned 50 percent 
rating. 

In May 1999 statements, the veteran and his spouse discussed 
some of his PTSD symptomatology.  The veteran's spouse 
described him as a loner afraid to trust others who has 
terrible nightmares, headaches, and insomnia.  It was further 
indicated that the veteran does not maintain a relationship 
with his family as well as uses alcohol on a frequent basis.  
The veteran also indicated that he associates with few people 
since active service and does not maintain a relationship 
with his extended family. 

A May 1999 VA social worker statement and clinical summary 
notes that the veteran's PTSD symptoms included intrusive 
thoughts, irritability, insomnia, nightmares, hypervigilance, 
exaggerated startle response, trust issues, trouble 
concentrating, inability to enjoy activities he used to like, 
and a sense of foreshortened future.  The VA treatment 
provider also indicated that the veteran's irritability 
caused fights with his family as well as noted the veteran's 
use of alcohol to deal with insomnia and intrusive thoughts. 

In a June 1999 VA PTSD examination report, the examiner 
indicated that he had reviewed the veteran's claims file, 
conducted an interview with the veteran, and performed a 
mental status evaluation.  The examiner noted subjective 
findings of trouble falling asleep, exaggerated startle 
response, participation in sports and hunting with friends, 
getting along with family, and alcohol use on weekends.  The 
examiner noted that the veteran was fully oriented with no 
sign of thought disorder but some short term memory 
impairment.  Diagnoses of PTSD and alcohol abuse were listed 
in the report.  

The veteran submitted documents printed from the Internet 
which includes After Action Reports as well as historical 
data concerning his service unit.  Additionally, in an August 
2001 written statement, the veteran discussed his current 
employment as a janitor at a local school, described his 
employment history since separation, and endorsed that he 
used alcohol to deal with nightmares and insomnia .

An August 2001 VA social worker statement and clinical 
summary notes that the veteran had severe and chronic PTSD 
symptoms that included bouts of suicidal ideation with intent 
and means on several occasions.  The VA treatment provider 
further indicated that the veteran's relationship and 
employment problems were exacerbated by PTSD.  It was also 
noted that the veteran had no friends as well as a serious 
problem in establishing and maintaining long term 
relationships.  Finally, the VA social worker stated that the 
veteran's judgment was lacking in some circumstances, 
especially when events don't have the outcome he desires, as 
his first thoughts have a tendency to lean toward resolving 
issues through violence.  The veteran was noted to have 
trouble adapting to stressful circumstances at work and at 
home.   

An October 2002 VA social worker statement and updated 
clinical summary notes that the veteran indicated that he was 
depressed all the time, had a tendency not to take care of 
hygiene, shared a limited relationship with his children, and 
currently had a shaky relationship with his spouse.  It was 
stated that the veteran should not be working in any 
environment where has contact with others because of his 
impaired impulse control, propensity towards violence, and 
tumultuous temper.  However, the VA treatment provider 
specifically indicated that the veteran was working as an 
elementary school janitor and was not required to interact 
with anyone except his supervisor.  

A May 2003 VA social worker statement identifies PTSD 
symptoms including ongoing nightmares, increased 
irritability, worsening depression, intrusive thoughts, and 
significant sleep disorder.  It was further noted that the 
September 11th terrorist attacks had caused the veteran to 
suffer an emotional upheaval resulting in his short term 
attempts to self medicate through alcohol consumption as well 
as increased irritability, obsessive worry about his family, 
increased self isolation, and consideration of self harm. 

VA treatment notes dated in February and March 2003 list 
diagnoses of PTSD and depression as well as showed findings 
of appropriate affect, irritability, no suicidal ideation, 
problems with authority, and difficulty at work.  A July 2003 
VA PTSD Day Program treatment summary indicated that the 
veteran was treated from April to May 2003 with components 
including daily check-in, anxiety management, anger 
management, recreational therapy, PTSD group therapy, 
stresses management, recovery, and weekly closing group 
meetings.  The veteran's goals for the treatment program 
included improving trust and controlling anger.  It was noted 
that he seemed to benefit from the program, especially in the 
areas of intimacy and love.  

VA outpatient treatment records dated between June 1998 and 
February 2004 show that the veteran received group and 
individual therapy for his service-connected PTSD disability 
and noted PTSD symptomatology including hyperviligance, 
impaired concentration, irritability, nightmares, depression, 
anxiety, and exaggerated startle response.  VA treatment 
providers detailed that the veteran received therapy for 
family and relationship concerns, time management, unresolved 
grief, and substance abuse issues.  

In a February 2005 VA examination report, the examiner 
indicated that he had reviewed the veteran's claims file, 
conducted an interview with the veteran, and performed a 
mental status evaluation.  The veteran endorsed PTSD symptoms 
including nightmares, daily intrusive thoughts, flashbacks, 
avoidance of news and war movies, depression, irritability, 
hypervigilance, and exaggerated startle response.  He further 
detailed that he maintained a good relationship with his 
grandchildren, was concerned about the stability of his 
marriage, and had few social relationships of an extensive or 
supportive nature.  Mental status evaluation findings were 
noted as no impairment of thought process or communication; 
no delusions or hallucinations; denial of current suicidal or 
homicidal ideation; ability to maintain minimal personal 
hygiene; ability to complete activities of daily living; 
short term memory loss; substantial sleep impairment; denial 
of obsessive or ritualistic behaviors; and denial of impaired 
impulse control.  The veteran indicated that he had 
experienced a left shoulder injury during the last month that 
had precluded him from working.  It was further noted that 
the veteran denied that his PTSD symptoms interfere with his 
employment as a janitor due to the solitary nature of the 
job.  Diagnoses of PTSD, alcohol dependence, and major 
depression without psychotic features were listed in the 
report.  

In a July 2005 private evaluation report, a psychologist 
noted that the veteran suffered from nightmares, flashbacks, 
night sweats, sleep impairment, and mild loss of appetite as 
well as endorsed some depressive disorder symptoms and a 
recent instance of suicidal ideation.  Objective findings of 
dysphoric mood, restless motor behavior, impaired 
concentration, fair insight, and fair judgment. The private 
treatment provider noted mild attention and concentration 
difficulties as well as mild to moderate problems relating 
adequately to others.  

In this case, the competent medical evidence collectively 
reflects that the veteran's PTSD has been characterized, 
primarily, by hypervigilance, nightmares, intrusive thoughts, 
sleep disturbance, depression, anxiety, isolation, dysphoric 
mood, impaired concentration, and short term memory 
impairment.  These symptoms are reflective of occupational 
and social impairment with reduced reliability and 
productivity due to certain symptoms, the level of impairment 
contemplated in the currently assigned 50 percent disability 
rating.

At no point has the veteran's PTSD symptomatology met the 
criteria for a rating in excess of 50 percent.  As noted 
above, the assignment of a 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.  However, the Board notes that the veteran 
has not been found to have obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; spatial disorientation; 
neglect of personal appearance and hygiene;; inability to 
establish and maintain effective relationships; or other 
symptoms that are characteristic of a 70 percent rating.  The 
veteran has some documented symptoms of difficulty in 
adapting to stressful circumstances, intermittent suicidal 
ideation, and impaired impulse control.  However, these 
symptoms have not been shown to affect the veteran on a 
continuous basis and/or to limit his ability to function 
independently on a daily basis.  Further, the most current VA 
examination report of record dated in February 2005 indicated 
that the veteran denied experiencing these prior reported 
symptoms.  

The Board also points out that none of the GAF scores 
assigned since May 20, 1999, provide a basis for assignment 
of any higher disability rating for the veteran's PTSD.  

The June 1999 VA examiner assigned a GAF score of 55.  A GAF 
score of 52 for PTSD, was listed in the February 2005 VA 
examination report.  According to DSM-IV, GAF scores ranging 
between 51 and 60 are indicative of moderate symptoms (like 
flat affect and circumstantial speech, and occasional panic 
attacks), or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  The Board finds that that these GAF scores 
are consistent with the reported symptomatology-to include 
some disturbances of motivation and mood, as well as 
difficulty in establishing and maintaining effective work and 
social relationships-and, thus, is also consistent with no 
greater impairment than that contemplated by the initial 50 
percent rating assigned.   
  
The Board notes that the GAF score of 45, reflected in a 
March 2003 VA outpatient treatment record, suggests more 
significant impairment than is contemplated by the initial 50 
percent rating.  A GAF of 41 to 50 is indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  However, the competent 
medical evidence of record reflects that the veteran has 
exhibited none of the symptoms identified in the DSM-IV as 
indicative of such a score on a continuous basis or in the 
most current VA examination report of record dated in 
February 2005.  Even acknowledging that the veteran has 
experienced periods of difficulty in interpersonal 
relationships, he described having a relationship with his 
children, grandchildren, and spouse as well as members of his 
therapy group in the evidence of record.  Additionally, a 
preponderance of the competent medical evidence of record 
shows findings of fair judgment and insight, no thought 
disorder, some mild short term memory impairment, and 
moderate impairment of psychosocial functioning.  Although 
the veteran has shown signs of mood and social impairment, 
his general functioning, routine daily behavior, self-care, 
and speech have appeared essentially normal and relevant.  

The aforementioned discussion makes clear that, since the 
effective date of the grant of service connection for the 
disability, the veteran's PTSD symptomatology has resulted in 
a disability picture that more nearly approximates the level 
of occupational and social impairment contemplated for a 50 
percent rating under the applicable rating criteria.  As the 
criteria for the next higher, 70 percent, rating for PTSD 
have not been met, it logically follows that criteria for an 
even higher rating (100 percent) likewise have not been met.

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, at any point 
since the effective date of the grant of service connection, 
the veteran's service-connected PTSD has reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher rating on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b) (cited to and discussed in 
the December 2002 SSOC and April 2005 SSOC).  In this regard, 
the Board notes that the veteran's disability has not 
objectively shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating).  
There also is no objective evidence that the disability has 
warranted frequent periods of hospitalization, or that it has 
otherwise rendered impractical the application of the regular 
schedular standards.  In the absence of evidence of any of 
the factors outlined above, the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) have not been 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that initial 
50 percent rating assigned for PTSD represents the maximum 
rating assignable since the effective date of the grant of 
service connection for the veteran's psychiatric disability.  
As such, there is no basis for staged rating, pursuant to 
Fenderson, and the claim for a higher initial rating must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102 (2006); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

An initial rating in excess of 50 percent for PTSD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


